                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

ROBERT DALE HARRIS,

            Plaintiff,

v.                               Case No:    2:18-cv-17-FtM-29MRM

KEVIN   RAMBOSK,    in    his
official capacity as Sheriff
of Collier County, Florida,
KASEY        P.        WINGO,
individually,   MICHAEL    D.
CHAPMAN, individually, SCOTT
PEPIN,   individually,    and
ROSS ANTHONY, individually,

            Defendants.



                          OPINION AND ORDER

     This matter comes before the Court on defendant Michael D.

Chapman’s Motion for Summary Judgment (Doc. #121) filed on June

10, 2019.   Plaintiff filed a Response (Doc. #127) on June 24, 2019.

For the reasons set forth below, the motion is granted in part and

denied in part.

                                     I.

     Summary   judgment   is   appropriate   only   when   the   Court   is

satisfied that “there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of

law.”   Fed. R. Civ. P. 56(a).     “An issue of fact is ‘genuine’ if

the record taken as a whole could lead a rational trier of fact to
find for the nonmoving party.”       Baby Buddies, Inc. v. Toys “R” Us,

Inc., 611 F.3d 1308, 1314 (11th Cir. 2010).         A fact is “material”

if it may affect the outcome of the suit under governing law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).              “A

court must decide ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’”

Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th

Cir. 2004)(citing Anderson, 477 U.S. at 251).

      In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

non-moving party.      Scott v. Harris, 550 U.S. 372, 380 (2007); Tana

v. Dantanna’s, 611 F.3d 767, 772 (11th Cir. 2010).            However, “if

reasonable minds might differ on the inferences arising from

undisputed facts, then the court should deny summary judgment.”

St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198

F.3d 815, 819 (11th Cir. 1999)(quoting Warrior Tombigbee Transp.

Co.   v.   M/V   Nan   Fung,   695   F.2d   1294,   1296-97    (11th   Cir.

1983)(finding summary judgment “may be inappropriate even where

the parties agree on the basic facts, but disagree about the

factual inferences that should be drawn from these facts”)).           “If

a reasonable fact finder evaluating the evidence could draw more

than one inference from the facts, and if that inference introduces

a genuine issue of material fact, then the court should not grant



                                     2
summary judgment.”        Allen v. Bd. of Pub. Educ., 495 F.3d 1306,

1315 (11th Cir. 2007).

      Qualified     immunity       provides             “complete    protection       for

individual public officials performing discretionary functions

insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person

would have known.”        Sherrod v. Johnson, 667 F.3d 1359, 1363 (11th

Cir. 2012) (quotation omitted).                  A defendant claiming qualified

immunity    must   show    that    he       acted       “within   the   scope   of   his

discretionary      authority       when          the     allegedly      wrongful     acts

occurred.”    Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002)

(quoting Courson v. McMillian, 939 F.2d 1479, 1487 (11th Cir.

1991)). If that showing is made, then the plaintiff must establish

“(1) that the facts, when construed in the plaintiff's favor, show

that the official committed a constitutional violation and, if so,

(2) that the law, at the time of the official's act, clearly

established the unconstitutionality of that conduct.”                       Singletary

v. Vargas, 804 F.3d 1174, 1180 (11th Cir. 2015)(citation omitted).

It   is   undisputed   that    Deputy        Chapman       was    acting   within     his

discretionary      authority      as    a    law       enforcement   officer    at   all

relevant times.




                                             3
                                            II.

     Plaintiff Robert Dale Harris (Plaintiff) filed an Amended

Complaint (Doc. #51) in this case on May 2, 2018.                        The Amended

Complaint asserts claims against Deputy Michael D. Chapman (Deputy

Chapman), a Collier County Sheriff’s Office deputy, for false

arrest and excessive force under 42 U.S.C. § 1983 (Count V);

malicious   prosecution       under     §    1983     (Count      VI);     malicious

prosecution under Florida law (Count VII); assault and battery

under Florida law (Count XI); conspiracy to violate Plaintiff’s

civil   rights    under   §   1983    (Count      XII);    and   First     Amendment

retaliation under § 1983 (Count XIII).

     The undisputed facts relevant to the instant motion are set

forth in the Court’s previous Opinion and Order (Doc. #173) and

are adopted herein.       Deputy Chapman now moves for summary judgment

on all Counts asserted against him.               As to Plaintiff’s claims for

false   arrest,     malicious        prosecution,         and    First     Amendment

retaliation, Deputy Chapman argues he is entitled to summary

judgment because he had probable cause to arrest Plaintiff on April

4, 2014.    Deputy Chapman alternatively argues that even if he

lacked probable cause to arrest Plaintiff, he had arguable probable

cause to arrest Plaintiff and is thus entitled to qualified

immunity.

     As to Plaintiff’s claims for excessive force and assault and

battery, Deputy Chapman argues he is entitled to summary judgment



                                        4
because his use of force was objectively reasonable.               Deputy

Chapman alternatively argues that even if he “used excessive

force,” he did not violate clearly established law and is thus

entitled to qualified immunity.        (Doc. #121, p. 22.)

A.   The False Arrest (Count V), Malicious Prosecution (Counts VI,

     VII), and First Amendment Retaliation (Count XIII) Claims

     Deputy Chapman argues he is entitled to summary judgment on

Plaintiff’s claims for false arrest, malicious prosecution, and

First Amendment retaliation because Deputy Chapman had probable

cause to arrest Plaintiff for loitering and prowling and resisting

arrest without violence.   The Court disagrees.

     “Probable cause to arrest exists . . . when an arrest is

objectively   reasonable   based        on   the   totality      of   the

circumstances.”   Coffin v. Brandau, 642 F.3d 999, 1006 (11th Cir.

2011)(citation and quotation omitted).       This standard is satisfied

where “the facts within the collective knowledge of law enforcement

officials, derived from reasonably trustworthy information, are

sufficient to cause a person of reasonable caution to believe that

a criminal offense has been or is being committed.”          Brown v. City

of Huntsville, Ala., 608 F.3d 724, 734 (11th Cir. 2010).              The

Eleventh Circuit has recently stated:

          “Because    probable   cause    deals    with
          probabilities and depends on the totality of
          the circumstances, it is a fluid concept that
          is not readily, or even usefully, reduced to
          a neat set of legal rules.” District of



                                   5
         Columbia v. Wesby, ––– U.S. –––, 138 S. Ct.
         577, 586, 199 L.Ed.2d 453 (2018) (quotation
         marks omitted). It “requires more than mere
         suspicion, but does not require convincing
         proof.” Bailey v. Bd. of Cty. Comm’rs, 956
         F.2d 1112, 1120 (11th Cir. 1992); see Wesby,
         138 S. Ct. at 586 (“It requires only a
         probability or substantial chance of criminal
         activity, not an actual showing of such
         activity.”) (quotation marks omitted). All in
         all, it’s “not a high bar.” Wesby, 138 S. Ct.
         at 586.

    Gill, as Next Friend of K.C.R. v. Judd, No. 17-14525, 2019 WL

5304078, at *6 (11th Cir. Oct. 21, 2019).

    Deputy   Chapman   argues   he       had   probable   cause   to   arrest

Plaintiff for loitering and prowling, which is a second-degree

misdemeanor under Florida law.           See Fla. Stat. § 856.021.       The

loitering and prowling statute provides that:

      (1) It is unlawful for any person to loiter or prowl
    in a place, at a time or in a manner not usual for law-
    abiding individuals, under circumstances that warrant a
    justifiable and reasonable alarm or immediate concern
    for the safety of persons or property in the vicinity.

    (2) Among the circumstances which may be considered in
    determining whether such alarm or immediate concern is
    warranted is the fact that the person takes flight upon
    appearance of a law enforcement officer, refuses to
    identify himself or herself, or manifestly endeavors to
    conceal himself or herself or any object. Unless flight
    by   the  person   or   other  circumstance   makes   it
    impracticable, a law enforcement officer shall, prior to
    any arrest for an offense under this section, afford the
    person an opportunity to dispel any alarm or immediate
    concern which would otherwise be warranted by requesting
    the person to identify himself or herself and explain
    his or her presence and conduct. No person shall be
    convicted of an offense under this section if the law
    enforcement officer did not comply with this procedure
    or if it appears at trial that the explanation given by



                                     6
      the person is true and, if believed by the officer at
      the time, would have dispelled the alarm or immediate
      concern.

Id.   The offense of loitering and prowling thus “has two elements:

(1) the accused must be loitering or prowling at a place, at a

time, or in a manner not usual for law-abiding citizens; and (2)

the loitering or prowling must be under circumstances that warrant

a reasonable fear for the safety of persons or property in the

vicinity.”    United States v. Gordon, 231 F.3d 750, 758 (11th Cir.

2000)(citation omitted).

      The first element is satisfied where the suspect “engaged in

incipient criminal behavior which law abiding people do not usually

engage   in   given   the   time,   place,   or   manner   of   the   conduct

involved.”     M.R. v. State, 101 So. 3d 389, 392 (Fla. 3d DCA

2012)(quotation and citation omitted).            The second element is

satisfied when “the accused's behavior is alarming in nature,

creating an imminent threat to public safety.”         Mills v. State, 58

So. 3d 936, 939 (Fla. 2d DCA 2011)(citation and quotation omitted).

“Even when an individual's conduct justifies an officer's alarm,

the concern for an imminent breach of the peace may diminish

because the loitering and prowling statute requires the officer to

provide the person with the opportunity to dispel any alarm created

by those circumstances.”       D.S.D. v. State, 997 So. 2d 1191, 1193

(Fla. 5th DCA 2008)(citation omitted).




                                      7
       Deputy   Chapman      argues   he       had        probable    cause      to   arrest

Plaintiff for loitering and prowling because (1) Plaintiff “was

not direct in his response” in explaining his presence at the

storage     facility;         (2)     “Plaintiff              failed        to        provide

identification”;       and   (3)    Plaintiff’s            explanation      that      he   was

working for Randy Leon Sulwilcowski was “not believable” because

Deputy Chapman “thought Randy was homeless and questioned whether

he owned a place in the facility.”                   (Doc. #121, p. 15.)

       The Court finds Deputy Chapman’s argument unavailing.                            As to

Plaintiff’s     purported     failure          to    provide       identification,         the

record does not support Deputy Chapman’s assertion that Plaintiff

refused to identify himself for the reasons set forth in the

Court’s   previous      Opinion     and        Order      (Doc.     #173,    pp.      15-26).

Moreover, Plaintiff’s mere presence at the storage facility was

insufficient      to   constitute     a    violation          of     the   loitering       and

prowling statute.        D.S.D. v. State, 997 So. 2d 1191, 1193 (Fla.

5th DCA 2008)(“Standing around behind a closed business late at

night or early in the morning in an area noted for burglaries does

not,    without    more,     amount       to        the    crime     of    loitering       and

prowling.”).

       And as to Plaintiff’s explanation for being at the storage

facility, when Deputy Chapman asked Plaintiff if anyone could

confirm that he was lawfully working at the storage facility,

Plaintiff explained to Deputy Chapman that he was working for Mr.



                                           8
Sulwilcowski at the storage facility, and called Mr. Sulwilcowski

on speaker to come to the front gate of the storage facility and

explain     his   presence      to   Deputies     Chapman   and      Wingo;   Mr.

Sulwilcowski then stated he was on his way. Deputy Chapman’s vague

suspicions about Plaintiff’s explanation               were insufficient to

establish probable cause, as Deputy Chapman failed to provide

Plaintiff     with     an   opportunity      to   dispel    Deputy     Chapman’s

suspicions before arresting him.            G.G. v. State, 903 So. 2d 1031,

1033 (Fla. 4th DCA 2005)(“[T]he loitering and prowling statute

requires the officer to provide the person with the opportunity to

dispel any alarm created by [the] circumstances.”).                   The Court

thus finds Plaintiff has shown a lack of probable cause to arrest

for loitering and prowling.

     Deputy Chapman further argues he had arguable probable cause

to arrest Plaintiff for loitering and prowling and is therefore

entitled to qualified immunity.           The Court disagrees.

     Although     an   arrest    without    probable   cause   “violates      the

Fourth Amendment, this does not inevitably remove the shield of

qualified immunity.”        Skop v. City of Atlanta, GA, 485 F.3d 1130,

1137 (11th Cir. 2007).        Indeed, an officer who “make[s] an arrest

without probable cause [is] entitled to qualified immunity if there

was arguable probable cause for the arrest.”            Kingsland v. City of

Miami, 382 F.3d 1220, 1232 (11th Cir. 2004)(citation omitted).

Arguable probable cause exists “where reasonable officers in the



                                        9
same   circumstances      and   possessing      the     same   knowledge    as   the

Defendant[] could have believed that probable cause existed to

arrest.”      Lee    v.   Ferraro,     284     F.3d    1188,   1195   (11th      Cir.

2002)(citation and quotation omitted).

       The arguable probable cause standard “is an objective one and

does not include an inquiry [into] the officer's subjective intent

or beliefs.”    Brown v. City of Huntsville, Ala., 608 F.3d 724, 735

(11th Cir. 2010)(citation omitted).             Whether an officer possessed

arguable probable cause “depends on the elements of the alleged

crime and the operative fact pattern.”                Id. (citation omitted).

       Deputy Chapman asserts he had arguable probable cause to

arrest Plaintiff for loitering and prowling for the same reasons

he claims his arrest was supported by probable cause.                  The Court

is similarly unpersuaded by Deputy Chapman’s argument.                     As noted

supra, the record does not support Deputy Chapman’s contention

that Plaintiff refused to identify himself.                Moreover, the record

establishes that Deputy Chapman failed to “afford [Plaintiff] an

opportunity    to    dispel     any   alarm    or     immediate   concern”    about

Plaintiff’s presence at the storage facility, as required by the

loitering and prowling statute.               Fla. Stat. § 856.021(2).           The

Court thus concludes that no “reasonable officers in the same

circumstances       and   possessing     the    same     knowledge    as    [Deputy

Chapman] could have believed that probable cause existed to arrest”

Plaintiff for loitering and prowling.               Ferraro, 284 F.3d at 1195.



                                        10
Accordingly, Deputy Chapman’s request for summary judgment on the

basis of arguable probable cause is also denied.

       Deputy Chapman lastly argues he had probable cause to arrest

Plaintiff       for   resisting   an   officer    without      violence   because

Plaintiff “made repeated complaints of harassment and demands for

a supervisor and provided evasive answers, instead of simply

providing his license or name and date of birth.”                (Doc. #121, p.

10.)       Deputy Chapman also argues that even if he lacked probable

cause      to   arrest   Plaintiff     for    resisting   an   officer    without

violence, he had arguable probable cause to arrest Plaintiff and

is therefore entitled to qualified immunity.                   However, for the

same reasons set forth in the Court’s Opinion and Order (Doc. #173,

pp. 15-26), the Court finds Plaintiff has shown a lack of probable

cause or arguable probable cause to arrest for resisting an officer

without violence.        Deputy Chapman’s motion is therefore denied as

to Counts V, VI, VII, and VIII.1



       As to Plaintiff’s First Amendment retaliation claim, Deputy
       1

Chapman appears to also argue that Plaintiff failed to establish
a causal connection between Plaintiff’s March 9, 2014 complaint
about Deputy Chapman and Deputy Chapman’s April 4, 2014 arrest.
Deputy Chapman asserts “there is no [] evidence” that Deputy
Chapman was motivated to arrest Plaintiff by his March 9, 2014
complaint.    (Doc. #121, p. 22.)     However, the close temporal
proximity between Plaintiff’s complaint and his arrest – less than
one month – “is sufficient circumstantial evidence of a causal
connection for purposes of a prima facie case.” Higdon v. Jackson,
393 F.3d 1211, 1220 (11th Cir. 2004)(finding “a period as much as
one month between the protected expression and the adverse action”
to constitute “sufficient circumstantial evidence of a causal
connection for purposes of a prima facie case” of retaliation);


                                         11
     B.     The Excessive Force (Count VI) and Assault and Battery

            (Count XI) Claims

          Deputy Chapman also moves for summary judgment on Plaintiff’s

claims for excessive force and assault and battery, arguing the

force he used to arrest Plaintiff was objectively reasonable under

the circumstances.          Deputy Chapman alternatively argues that even

if    he       “used   excessive   force,”   he    did   not   violate   clearly

established law and is thus entitled to qualified immunity.                  (Doc.

#121, p. 22.)

          For the reasons set forth in the Court’s previous Opinion and

Order (Doc. #173, pp. 26-30), the conflicting accounts over Deputy

Chapman’s use of force during Plaintiff’s arrest create an issue

of material fact as to whether Deputy Chapman’s use of force was

objectively reasonable under the circumstances.                Moreover, at the

time      of    Plaintiff’s   arrest,   it   was   clearly     established   that

“gratuitous use of force when a criminal suspect is not resisting

arrest constitutes excessive force.”               Hadley v. Gutierrez, 526

F.3d 1324, 1330 (11th Cir. 2008)(citation omitted).                      It was

similarly clearly established at the time of Plaintiff’s arrest



see also Donnellon v. Fruehauf Corp., 794 F.2d 598, 601 (11th Cir.
1986)(“The short period of time [of less than one month], however,
between the filing of the discrimination complaint and the
plaintiff's discharge belies any assertion by the defendant that
the plaintiff failed to prove causation.”).




                                        12
that an officer uses excessive force by “kicking and beating” an

arrestee laying on the ground who “[a]t no point was [] fighting

back or attempting to escape.”          Reese v. Herbert, 527 F.3d 1253,

1273 (11th Cir. 2008).      Accordingly, on this record, the Court

cannot conclude that Deputy Chapman is entitled to qualified

immunity on Plaintiff’s claims for excessive force (Count VI) and

assault and battery (Count XI).

C.   The Civil Conspiracy Claim (Count XII)

     Count XII is a civil conspiracy claim under § 1983 which

alleges that Deputy Chapman conspired with other deputies to

violate Plaintiff’s constitutional rights on April 4, 2014. Deputy

Chapman argues he is entitled to summary judgment on Count XII

because   Plaintiff’s    claim    is    barred    by    the   intra-corporate

immunity doctrine.      For the reasons set forth in the Court’s

Opinion and Order (Doc. #173, pp. 30-33), the Court agrees that

Count XII is barred by the intra-corporate immunity doctrine.

     Accordingly, it is now

     ORDERED:

     1.   Defendant     Michael   D.        Chapman’s   Motion   for   Summary

Judgment (Doc. #121) is GRANTED IN PART AND DENIED IN PART.

     2.   The motion is GRANTED as to Count XII.

     3.   The motion is DENIED as to Counts V, VI, VII, XI, and

XIII.




                                       13
    DONE AND ORDERED at Fort Myers, Florida, this   5th   day of

November, 2019.




Copies: Counsel of record




                              14
